  Case 15-05430         Doc 44     Filed 02/05/19 Entered 02/05/19 09:56:55              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-05430
         JACQUELINE M WHITFIELD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/18/2015.

         2) The plan was confirmed on 05/27/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/19/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,326.00.

         10) Amount of unsecured claims discharged without payment: $72,053.73.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-05430        Doc 44     Filed 02/05/19 Entered 02/05/19 09:56:55                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $34,035.00
       Less amount refunded to debtor                          $825.00

NET RECEIPTS:                                                                                 $33,210.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,400.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,468.83
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,868.83

Attorney fees paid and disclosed by debtor:                $600.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVENTIST MIDWEST HEALTH       Unsecured            NA         916.35             NA            0.00        0.00
ALL CREDIT LENDERS             Unsecured         450.00           NA              NA            0.00        0.00
AMERICASH LOANS LLC            Unsecured      1,000.00         781.35          781.35          71.30        0.00
CAPITAL ONE AUTO FINANCE       Secured       21,000.00     22,273.75        22,273.75           0.00        0.00
COMMONWEALTH EDISON            Unsecured         250.00        123.22          123.22          11.24        0.00
COOK COUNTY TREASURER          Secured              NA            NA              NA            0.00        0.00
ECMC                           Unsecured     17,100.00     17,939.19        17,939.19      1,636.91         0.00
EXPRESS CASH MART              Unsecured         300.00        300.00            0.00           0.00        0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         650.00        137.23          137.23          12.52        0.00
INTERNAL REVENUE SERVICE       Priority            1.00           NA              NA            0.00        0.00
MCSI INC                       Unsecured           0.00           NA              NA            0.00        0.00
PAYDAY LOAN STORE              Unsecured         700.00           NA              NA            0.00        0.00
PERITUS PORTFOLIO SERVICES     Unsecured      3,125.00           0.00          252.62          23.05        0.00
PERITUS PORTFOLIO SERVICES     Secured       17,425.00     20,852.62        20,600.00     20,600.00    5,320.92
Planet Fitness                 Unsecured         100.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         600.00        566.90          566.90          51.73        0.00
QUANTUM3 GROUP LLC             Unsecured         350.00        332.86          332.86          30.37        0.00
ROBERT MORRIS COLLEGE          Unsecured      1,400.00            NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured     45,000.00            NA              NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      5,000.00       5,166.85        5,166.85        471.46         0.00
VERIZON                        Unsecured      1,300.00       1,223.76        1,223.76        111.67         0.00
VILLAGE OF JUSTICE             Unsecured         300.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-05430         Doc 44      Filed 02/05/19 Entered 02/05/19 09:56:55                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $42,873.75         $20,600.00         $5,320.92
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $42,873.75         $20,600.00         $5,320.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,523.98          $2,420.25              $0.00


Disbursements:

         Expenses of Administration                             $4,868.83
         Disbursements to Creditors                            $28,341.17

TOTAL DISBURSEMENTS :                                                                      $33,210.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
